DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Step 1: Claims 1-20 are directed to a method, which is within the four statutory categories (e.g., a process, a machine).  (Step 1: YES).

Step 2A – Prong One: In prong one of step 2A, the claims are analyzed to evaluate whether they recite a judicial exception.
Claim 1 recites/describes the following steps:
“storing…information relating to a promotional offer, one or more items for which use of the promotional offer is authorized, and a merchant where redemption of the promotional offer is authorized;”
“associating a unique bank identification number (BIN) with the promotional offer…whereby the unique BIN falls within a range of BINs accepted by the merchant;” 

“storing the unique bank card number with the promotional offer;” and 
“transmitting the unique bank card number to a consumer for the consumer to use in redeeming the promotional offer in a purchase including one or more of the one or more items for which use of the promotional offer is authorized.”
These steps, under broadest reasonable interpretation, describe or set-forth providing a bank card number containing a bank identification number to a consumer to redeem a promotion al offer, which amounts to commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).  These limitations therefore fall within the “certain methods of organizing human activity” subject matter grouping of abstract ideas.
As such, the Examiner concludes that claim 1 recites an abstract idea (Step 2A – Prong One: YES).

Each of the depending claims likewise recite/describe these steps (by incorporation - and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and these claims are therefore determined to recite an abstract idea under the same analysis.  Any elements recited in a dependent claim that are not specifically identified/addressed by the Examiner under step 2A (prong two) or step 2B of this analysis shall be understood to be an additional part of the abstract idea recited by that particular claim.

Step 2A – Prong Two: In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception.  An “addition element” is an element that 
The claims recite the additional elements/limitations of: “a network-connected server, the server comprising: one or more communications modules configured to establish one or more communicative connections with external computer systems over one or more computer networks; a long-term memory store; short-term memory; and a processor.”
The requirement to execute the claimed steps/functions using the “a network-connected server, the server comprising: one or more communications modules configured to establish one or more communicative connections with external computer systems over one or more computer networks; a long-term memory store; short-term memory; and a processor,” is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer.  These limitations do not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application.  See MPEP 2106.05(f).
The recited additional element of “a blockchain record of the long-term memory store;” serves merely to generally link the use of the judicial exception to a particular technological environment or field of use.  These limitations therefore do not qualify as “significantly more.”  See MPEP 2106.05(g).

Dependent claims 2-20 fail to include any additional elements.  In other words, each of the limitations/elements recited in respective dependent claims 2-20 are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim).
The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application.  Accordingly, the claims are directed to an abstract idea (Step 2A – Prong two: NO).

Step 2B: In step 2B, the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception.  This analysis is also termed a search for an "inventive concept."  An "inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself.  Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966)

The determination that associating/storing data in a database is well-understood, routine, and conventional is supported by Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93); and MPEP 2106.05(d)(II), which note the well-understood, routine, conventional nature of associating/storing data in a database.  The determination that receiving data/messages over a network is well-understood, routine, and conventional is supported by Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015);  buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014), and MPEP 2106.05(d)(II), which note the well-understood, routine, conventional nature of receiving data/messages over a network.  The determination that performing repetitive calculations is well-understood, routine, and conventional is supported by the court decisions of Flook, 437 U.S. at 594, 198 USPQ2d at 199 and  Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful 
Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea.  When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer.  When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus append the abstract idea with insignificant extra solution activity associated with the implementation of the judicial exception, (e.g., mere data gathering, post-solution activity).
Dependent claims 2-20 fail to include any additional elements.  In other words, each of the limitations/elements recited in respective dependent claims 2-20 are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea identified by the Examiner to which each respective claim is directed).
The Examiner has therefore determined that no additional element, or combination of additional claims elements is/are sufficient to ensure the claims amount to significantly more than the abstract idea identified above (Step 2B: NO).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, and 6-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Basu et al. (US 2019/0295119 A1), hereinafter Basu.
Regarding claim 1, Basu discloses a method for facilitating merchant- and item-specific redemption of a serialized promotional offer to a purchase, comprising: providing a network-connected server, the server comprising: one or more communications modules configured to establish one or more communicative connections with external computer systems over one or more computer networks; a long-term memory store; short-term memory; and a processor (Par. [0246], system comprising server computers); wherein the communications module, the long-term memory store, and the short term memory store are operatively connected with the processor to allow the processor to access the communications module, the long-term memory store, and the short-term memory thereby providing the processor with access to data therefrom and transfer of data thereto (Par. [0595], processor, memory, network interfaces, etc.); 
storing, in the long-term memory store, information relating to a promotional offer, one or more items for which use of the promotional offer is authorized (Par. [0326], specific items 
associating a unique bank identification number (BIN) with the promotional offer in the long-term storage, whereby the unique BIN falls within a range of BINs accepted by the merchant (Par. [0383], bank identification number is associated with the deal represented by the deal information); 
associating a one-time-use unique bank card number with the promotional offer (Par. [0046]), wherein the unique bank card number includes the unique BIN (Par. [0383], bank identification number is embedded into the account number); 
storing the unique bank card number in the long-term memory store with the promotional offer (Par. [0390], information stored in data warehouse); and 
transmitting the unique bank card number to a consumer for the consumer to use in redeeming the promotional offer in a purchase including one or more of the one or more items for which use of the promotional offer is authorized (Par. [0352], deal or offer transmitted to user device).
Regarding claim 2, Basu discloses wherein the promotional offer is one of a plurality of promotional offers that are authorized for redemption toward the one or more items for which use of the one promotional offer is authorized (Par. [0326], specific items required for redemption of offer), and wherein each of the plurality of promotional offers shares the same unique BIN but has differing unique bank card numbers associated therewith (Par. [0383], bank identification number licensed to merchant providing offers).
Regarding claim 4, Basu discloses wherein the BIN number comprises a set of numbers beginning at a first number of the unique bank card number (Par. [0383], bank identification number is embedded into the account number).
Regarding claim 6, Basu discloses further comprising transmitting information comprising the unique BIN (Par. [0383], bank identification number is embedded into the account number) and the one or more items for which use of the promotional offer is authorized to a point-of-sale (POS)-monitoring computer system at least intermittently operatively connected with a POS system operated by the merchant (Par. [0352], user presents the account to the transaction terminal).
Regarding claim 7, Basu discloses when a payment bank card number is presented at the POS system as a form of payment, the POS-monitoring computer system performs a comparison between the unique BIN (Par. [0383], bank identification number is embedded into the account number) and the one or more items for which use of the promotional offer is authorized on the one hand (Par. [0326], specific items required for redemption of offer), and a payment BIN included in the payment bank card number and one or more items being purchased from the merchant at the POS system, and provides a notification of whether the payment bank card number is authorized for use in purchasing the one or more items being purchased (Par. [0352], transaction handler verifies one-time account number is acceptable for redemption; approval is received).
Regarding claim 8, Basu discloses wherein the notification of whether the payment bank card number is authorized for use in purchasing the one or more items being purchased is used in a process selected from the group consisting of: taking an action to approve application of the promotional offer as a form of payment for the one or more items being purchased (Par. [0352], 
Regarding claim 9, Basu discloses further comprising: associating the unique BIN with a particular merchant location (Par. [0422], transaction handler maintains merchant data including merchant locations); and storing, in the long-term memory store, information identifying the particular merchant location with the information relating to the promotional offer, the one or more items for which use of the promotional offer is authorized, and the merchant where redemption of the promotional offer is authorized  (Par. [0390], information stored in data warehouse); whereby, when the payment bank card number is presented at the POS system as a form of payment, the POS-monitoring computer system further performs a determination whether a location at which the POS system is located corresponds with the particular merchant location (Par. [0436], merchant location/merchant information related to a transaction determined using merchant id recorded for the transaction).
Regarding claim 10, Basu discloses wherein the POS-monitoring computer system has sufficient access to the POS system to determine the one or more items being purchased from the 
Regarding claim 11, Basu discloses wherein the POS-monitoring computer system queries the POS system for the payment BIN and the one or more items being purchased to determine if one or more of the one or more items for which use of the promotional offer is authorized is included in the one or more items being purchased (Par. [0331], transaction terminal is queried to determine whether the transaction represented/identified by the authorization request satisfies the offer requirements) and receives back the payment BIN and an indication of whether the one or more items being purchased includes one or more of the one or more items for which use of the promotional offer is authorized (Par. [0338], approval is received, notification sent and offer is applied).
Regarding claim 12, Basu discloses wherein the POS-monitoring computer system is a system selected from the group consisting of: a computer system incorporated into a bank card authorization system operated by the merchant (Par. [0341], merchant system), whereby an authorization request to authorize the bank card as a form of payment passes through the POS-monitoring computer system (Par. [0352], user presents the account to the transaction terminal); and a computer system separate from the bank card authorization system operated by the merchant, whereby an authorization request to authorize the bank card as a form of payment does not pass through the POS-monitoring computer system (Par. [0215], unauthorized use can be rejected).
Regarding claim 13,  Basu discloses wherein the POS-monitoring computer system is provided by an entity that provides and manages one or more of: the POS system of the merchant 
Regarding claim 14, Basu discloses further comprising obtaining a plurality of unique bank card numbers containing the unique BIN (Par. [0383], bank identification number is embedded into the account number) from a bank card issuer (Par. [0359], system used to generate one-time account numbers).
Regarding claim 15,  Basu discloses further comprising receiving, at the network-connected server, a communication containing information identifying the unique BIN and one or more items associated with a purchase transaction at which the unique bank card number was presented as at least partial payment (Par. [0309], transaction terminal receives authorization for modified transaction amount to represent the discount applied in the transaction, “at least partial payment”).
Regarding claim 16,  Basu discloses further comprising preparing a fraud report containing information (Par. [0058], fraud analysis) regarding a rate at which promotional offers substantially similar to the promotional offer were presented as partial payment as part of a transaction containing authorized items (Par. [0363], redemption rates calculated) and a rate at which promotional offers substantially similar to the promotional offer were presented as partial payment as part of a transaction lacking any authorized items (Par. [0489], identified abnormal behavior in fraud prevention reporting; Par. [0495], factor values indicates fraudulent use of accounts; change in factor values analyzed over time).
Regarding claim 17, Basu discloses wherein the network-connected server is provided by a promotions provider and receives and tracks real-time redemption information as the 
Regarding claim 18, Basu discloses wherein the network-connected server is at least intermittently operatively connected with a computer system that authorizes use of the promotional offer only when the unique bank card number is presented as at least partial payment (Par. [0352], transaction handler verifies one-time account number is acceptable for redemption; approval is received) for a transaction including one or more of the one or more items for which use of the promotional offer is authorized  (Par. [0326], specific items required for redemption of offer).
Regarding claim 19, Basu discloses wherein the network-connected server is provided by the merchant where redemption of the promotional offer is authorized (Par. [0341], merchant system).
Regarding claim 20, Basu discloses wherein redemption of the promotional offer comprises: a bank card authorization transaction identifying the unique bank card number and providing authorization for application of a promotional amount associated with the promotional offer (Par. [0352], transaction handler verifies one-time account number is acceptable for redemption; approval is received); and an item identification transaction indicating whether items included in a purchase transaction include one or more of the one or more items for which use of the promotional offer is authorized (Par. [0225], SKU number, UPC number of items purchased verified).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Basu (US 2019/0295119 A1), in view of Hogan et al. (US 2002/0116341 A1), hereinafter Hogan.
Regarding claim 3,  Basu does note explicitly disclose further comprising arranging for transmission of the unique BIN to the merchant where redemption of the promotional offer is authorized as an authorized BIN within a merchant BIN File or BIN Table.  Hogan teaches further comprising arranging for transmission of the unique BIN as an authorized BIN within a merchant BIN File or BIN Table (Par. [0246], issuer BIN is looked up in BIN table for authorization).  It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the promotion system of Basu to include the BIN look up abilities of Hogan to teach further comprising arranging for transmission of the unique BIN to the merchant where redemption of the promotional offer is authorized as an authorized BIN within a merchant BIN File or BIN Table as a need exists for a method and system for conducting a secure financial transaction over the internet (Hogan, Par. [0006]).  As in Hogan, it is within the capabilities of 
Regarding claim 5, Basu discloses wherein the BIN number comprises the first numbers of the unique bank card number selected from the group consisting of: the first three numbers of the unique bank card number; the first four numbers of the unique bank card number; the first five numbers of the unique bank card number; the first six numbers of the unique bank card number (Par. [0383], up to first six digits).  Basu does not explicitly disclose wherein the BIN number comprises the first numbers of the unique bank card number selected from the group consisting of: the first seven numbers of the unique bank card number; the first eight numbers of the unique bank card number; the first nine numbers of the unique bank card number; and the first ten numbers of the unique bank card number.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the BIN number comprise the first seven to ten numbers of the unique bank card number.  As in Basu, it is within the capabilities of one of ordinary skill in the art to use the first ten digits of the unique bank card number to identify the BIN with the predicted result of accurately identifying the merchant for authorization of purchase transactions as needed in Basu.


Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Shakkarwar (US 2017/0372428 A1) discloses methods and systems for generating a financial product that is configured to be used for one or more payment transactions. The method includes receiving a selection of a plurality of core accounts for providing financial backing for the financial product, and generating the financial product based on one or more control parameters that define use restrictions for the financial product.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick Kim whose telephone number is (571)272-8619. The examiner can normally be reached Monday - Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on 571-270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/P.K./Examiner, Art Unit 3621                                                                                                                                                                                                        
/JAMES M DETWEILER/Primary Examiner, Art Unit 3621